Exhibit 10.76

AMENDMENT SEVENTEEN

TO THE

TORCHMARK CORPORATION

AMENDED AND RESTATED PENSION PLAN

(As Restated Effective January 1, 2009)

Pursuant to Section 12.1 of the Torchmark Corporation Amended and Restated
Pension Plan (the “Plan”), Torchmark Corporation (the “Company”) hereby amends
the Plan effective as of the dates provided below, as follows:

1. Section 1.2 of the Plan is replaced in its entirety effective January 1, 2013
and retroactively as of January 1, 2009 as if it had been included in this form
in the third amendment and restatement of the Plan and shall read as follows:

1.2 Actuarial Equivalent: An amount or a benefit of equivalent current value to
the Retirement Benefit which would otherwise be provided a Participant,
determined on the basis of the following actuarial assumptions for all forms of
benefit in determining the amount payable to a Participant having an annuity
starting date in a Plan Year beginning on or after January 1, 2008 (unless a
different assumption is mandated for a specific purpose by the Pension Benefit
Guaranty Corporation (PBGC) or IRS in which case such mandated assumption shall
be substituted):

(a) Applicable mortality assumption - the applicable mortality table within the
meaning of Code § 417(e)(3)(B), as initially described in Revenue Ruling 2007-67
(the “2008 Applicable Mortality Table”) and any subsequent mortality table
promulgated by the IRS for this purpose in place of the 2008 Applicable
Mortality Table.

(b) Applicable interest rate - the rate of interest determined by the applicable
interest rate described by Code § 417(e) after its amendment by the Pension
Protection Act of 2006. Specifically, the applicable interest rate shall be the
adjusted first, second, and third segment rates applied under the rules similar
to the rules of Code § 430(h)(2)(C) for the second full calendar month (lookback
month) preceding the calendar month in which the annuity starting date occurs
(calendar month stability period). For this purpose, the adjusted first, second,
and third segment rates are the first, second, and third segment rates which
would be determined under Code § 430(h)(2)(C) if:

(i) Code § 430(h)(2)(D) were applied by substituting the average yields for the
month described in the preceding paragraph for the average yields for the
24-month period described in such section, and

(ii) Code § 430(h)(2)(G)(i)(II) were applied by substituting “Code §
417(e)(3)(A)(ii)(II) for “Code § 412(b)(5)(B)(ii)(II),” and

(iii) The applicable percentage under Code § 430(h)(2)(G) is treated as being
20% in 2008, 40% in 2009, 60% in 2010, and 80% in 2011.



--------------------------------------------------------------------------------

2. Section 1.2(b) of the Plan is replaced in its entirety effective January 1,
2014 and shall read as follows:

(b) Applicable interest rate - the rate of interest determined by the applicable
interest rate described by Code § 417(e) after its amendment by the Pension
Protection Act of 2006. Specifically, the applicable interest rate shall be the
adjusted first, second, and third segment rates applied under the rules similar
to the rules of Code § 430(h)(2)(C) for the second full calendar month (lookback
month) preceding the calendar quarter in which the annuity starting date occurs
(calendar quarter stability period). For this purpose, the adjusted first,
second, and third segment rates are the first, second, and third segment rates
which would be determined under Code § 430(h)(2)(C) if:

(i) Code § 430(h)(2)(D) were applied by substituting the average yields for the
month described in the preceding paragraph for the average yields for the
24-month period described in such section, and

(ii) Code § 430(h)(2)(G)(i)(II) were applied by substituting “Code §
417(e)(3)(A)(ii)(II) for “Code § 412(b)(5)(B)(ii)(II).”

3. The first paragraph of Section 1.21 of the Plan is replaced in its entirety
effective January 1, 2013 to clarify the meaning of clause (c) thereof and shall
read as follows:

1.21 Eligible Employee: Except as provided in the second paragraph of this
Section 1.21, (a) all Employees of the Company; (b) all Employees of each
Affiliate (other than Liberty National Life Insurance Company) participating in
the Plan pursuant to Section 13.8; and (c) all Employees of Liberty National
Life Insurance Company who have an initial date of hire after December 31, 2011
on the employment records of Liberty National Life Insurance Company (whether as
a new hire or a transfer of employment from an Affiliate).

 

2



--------------------------------------------------------------------------------

4. Section 6.1.1(b) of the Plan is replaced in its entirety effective January 1,
2014 and shall read as follows:

(b) A Joint and 50%, 66-2/3%, 75% or 100% Survivor Annuity, under which
Actuarially Equivalent monthly payments are made to the Participant for the
joint lives of the Participant and his Beneficiary with payments continuing for
the life of the survivor in an amount equal to 50%, 66-2/3%, 75% or 100% of the
joint life payments (whichever is elected by the Participant). A Participant may
elect to add a period certain of 10 years in which event no reduction in
payments will be made for the longer of the 10 year period or the period during
which both the Participant and Beneficiary remain alive.

5. Section 6.1.1 (e) is removed from the Plan effective January 1, 2014.

6. Article XVI of the Plan is replaced in its entirety effective January 1, 2008
and shall read as follows:

ARTICLE XVI

BENEFIT RESTRICTIONS

16.1 Limitations Applicable If the Plan’s Adjusted Funding Target Attainment
Percentage Is Less Than 80 Percent or If the Plan Sponsor Is In Bankruptcy:

(a) Limitations Applicable If the Plan’s Adjusted Funding Target Attainment
Percentage Is Less Than 80 Percent, But Not Less Than 60 Percent:
Notwithstanding any other provisions of the Plan, if the Plan’s adjusted funding
target attainment percentage for a Plan Year is less than 80 percent (or would
be less than 80 percent to the extent described in Section 16.1(a)(ii)) but is
not less than 60 percent, then the limitations set forth in Section 16.1 (a)(i)
apply.

(i) 50 Percent Limitation on Single Sum Payments, Other Accelerated Forms of
Distribution, and Other Prohibited Payments: A Participant or Beneficiary is not
permitted to elect, and the Plan shall not pay, a single sum payment or other
optional form of benefit that includes a prohibited payment with an annuity
starting date on or after the applicable section 436 measurement date, and the
Plan shall not make any payment for the purchase of an irrevocable commitment
from an insurer to pay benefits or any other payment or transfer that is a
prohibited payment, unless the present value of the portion of the benefit that
is being paid in a prohibited payment does not exceed the lesser of:

(A) 50 percent of the present value of the benefit payable in the optional form
of benefit that includes the prohibited payment; or

(B) 100 percent of the PBGC maximum benefit guarantee amount (as defined in
Treasury Regulations § 1.436- 1(d)(3)(iii)(C)).

 

3



--------------------------------------------------------------------------------

The limitation set forth in this Section 16.1(a)(i) does not apply to any
payment of a benefit which under Code § 411 (a)(11) may be immediately
distributed without the consent of the Participant. If an optional form of
benefit that is otherwise available under the terms of the Plan is not available
to a Participant or Beneficiary as of the annuity starting date because of the
application of the requirements of this Section 16.1(a)(i), the Participant or
Beneficiary is permitted to elect to bifurcate the benefit into unrestricted and
restricted portions (as described in Treasury Regulations §
1.436-1(d)(3)(iii)(D)). The Participant or Beneficiary may also elect any other
optional form of benefit otherwise available under the Plan at that annuity
starting date that would satisfy the 50 percent/PBGC maximum benefit guarantee
amount limitation described in this Section 16.1(a)(i), or may elect to defer
the benefit in accordance with any general right to defer commencement of
benefits under the Plan.

During a period when Section 16.1(a)(i) applies to the Plan, Participants and
beneficiaries are permitted to elect payment in any optional form of benefit
otherwise available under the Plan that provides for the current payment of the
unrestricted portion of the benefit (as described in Treasury Regulations §
1.436-1 (d)(3)(iii)(D)), with a delayed commencement for the restricted portion
of the benefit (subject to other applicable qualification requirements, such as
Code §§ 411(a)(11) and 401(a)(9)).

(ii) Plan Amendments Increasing Liability for Benefits: No amendment to the Plan
that has the effect of increasing liabilities of the Plan by reason of increases
in benefits, establishment of new benefits, changing the rate of benefit
accrual, or changing the rate at which benefits become nonforfeitable shall take
effect in a Plan Year if the adjusted funding target attainment percentage for
the Plan Year is:

(A) Less than 80 percent; or

(B) 80 percent or more, but would be less than 80 percent if the benefits
attributable to the amendment were taken into account in determining the
adjusted funding target attainment percentage.

The limitation set forth in this Section 16.1(a)(ii) does not apply to any
amendment to the Plan that provides a benefit increase under a Plan formula that
is not based on compensation, provided that the rate of such increase does not
exceed the contemporaneous rate of increase in the average wages of Participants
covered by the amendment.

(b) Limitations Applicable If the Plan’s Adjusted Funding Target Attainment
Percentage Is Less Than 60 Percent: Notwithstanding any other

 

4



--------------------------------------------------------------------------------

provisions of the Plan, if the Plan’s adjusted funding target attainment
percentage for a Plan Year is less than 60 percent (or would be less than 60
percent to the extent described in Section 16.1(b)(ii)), then the limitations in
Section 16.1(b)(i) apply.

(i) Single Sums, Other Accelerated Forms of Distribution, and Other Prohibited
Payments Not Permitted: A Participant or Beneficiary is not permitted to elect,
and the Plan shall not pay, a single sum payment or other optional form of
benefit that includes a prohibited payment with an annuity starting date on or
after the applicable section 436 measurement date, and the Plan shall not make
any payment for the purchase of an irrevocable commitment from an insurer to pay
benefits or any other payment or transfer that is a prohibited payment. The
limitation set forth in this Section 16.1 (b)(i) does not apply to any payment
of a benefit which under Code § 411 (a)(11) may be immediately distributed
without the consent of the Participant.

(ii) Shutdown Benefits and Other Unpredictable Contingent Event Benefits Not
Permitted to Be Paid: An unpredictable contingent event benefit with respect to
an unpredictable contingent event occurring during a Plan Year shall not be paid
if the adjusted funding target attainment percentage for the Plan Year is:

(A) Less than 60 percent; or

(B) 60 percent or more, but would be less than 60 percent if the adjusted
funding target attainment percentage were redetermined applying an actuarial
assumption that the likelihood of occurrence of the unpredictable contingent
event during the Plan Year is 100 percent.

(iii) Benefit Accruals Frozen: Benefit accruals under the Plan shall cease as of
the applicable section 436 measurement date. In addition, if the Plan is
required to cease benefit accruals under this Section 16.1(b)(iii), then the
Plan is not permitted to be amended in a manner that would increase the
liabilities of the Plan by reason of an increase in benefits or establishment of
new benefits.

(c) Limitations Applicable If the Plan Sponsor Is In Bankruptcy: Notwithstanding
any other provisions of the Plan, a Participant or Beneficiary is not permitted
to elect, and the Plan shall not pay, a single sum payment or other optional
form of benefit that includes a prohibited payment with an annuity starting date
that occurs during any period in which the Plan sponsor is a debtor in a case
under title 11, United States Code, or similar Federal or State law, except for
payments made within a Plan Year with an annuity starting date that occurs on or
after the date on which the Plan’s enrolled actuary certifies that the Plan’s
adjusted funding target attainment percentage for that Plan Year is not less
than

 

5



--------------------------------------------------------------------------------

100 percent. In addition, during such period in which the Plan sponsor is a
debtor, the Plan shall not make any payment for the purchase of an irrevocable
commitment from an insurer to pay benefits or any other payment or transfer that
is a prohibited payment, except for payments that occur on a date within a Plan
Year that is on or after the date on which the Plan’s enrolled actuary certifies
that the Plan’s adjusted funding target attainment percentage for that Plan Year
is not less than 100 percent. The limitation set forth in this Section 16.1(c)
does not apply to any payment of a benefit which under Code § 411 (a)(11) may be
immediately distributed without the consent of the Participant.

16.2 Provisions Applicable After Limitations Cease to Apply:

(a) Resumption of Prohibited Payments: If a limitation on prohibited payments
under Section 16.1(a)(i), Section 16.1(b)(i), or Section 16.1(c) applied to the
Plan as of a section 436 measurement date, but that limit no longer applies to
the Plan as of a later section 436 measurement date, then that limitation does
not apply to benefits with annuity starting dates that are on or after that
later section 436 measurement date.

In addition, after the section 436 measurement date on which the limitation on
prohibited payments under Section 16.1(a)(i) ceases to apply to the Plan, any
Participant or Beneficiary who had an annuity starting date within the period
during which that limitation applied to the Plan is permitted to make a new
election (within 90 days after the section 436 measurement date on which the
limit ceases to apply or, if later, 30 days after receiving notice of the right
to make such election) under which the form of benefit previously elected is
modified at a new annuity starting date to be changed to a single sum payment
for the remaining value of the Participant or Beneficiary’s benefit under the
Plan, subject to the other rules in this section of the Plan and applicable
requirements of Code § 401(a), including spousal consent.

In addition, after the section 436 measurement date on which the limitation on
prohibited payments under Section 16.1 (b)(i) ceases to apply to the Plan, any
Participant or Beneficiary who had an annuity starting date within the period
during which that limitation applied to the Plan is permitted to make a new
election (within 90 days after the section 436 measurement date on which the
limit ceases to apply or, if later, 30 days after receiving notice of the right
to make such election) under which the form of benefit previously elected is
modified at a new annuity starting date to be changed to a single sum payment
for the remaining value of the Participant’s or Beneficiary’s benefit under the
Plan, subject to the other rules in this section of the Plan (including
Section 16.1 (a)(i)) and applicable requirements of Code § 401(a), including
spousal consent.

(b) Resumption of Benefit Accruals: If a limitation on benefit accruals under
Section 16.1 (b)(iii) applied to the Plan as of a section 436 measurement date,
but that limitation no longer applies to the Plan as of a later section 436
measurement date, then benefit accruals shall resume prospectively and that

 

6



--------------------------------------------------------------------------------

limitation does not apply to benefit accruals that are based on service on or
after that later section 436 measurement date, except as otherwise provided
under the Plan. The Plan shall comply with the rules relating to partial years
of participation and the prohibition on double proration under Department of
Labor Regulation 29 CFR § 2530.204-2(c) and (d).

In addition, benefit accruals that were not permitted to accrue because of the
application of Section 16.1 (b)(iii) shall be restored when that limitation
ceases to apply if the continuous period of the limitation was 12 months or less
and the Plan’s enrolled actuary certifies that the adjusted funding target
attainment percentage for the Plan Year would not be less than 60 percent taking
into account any restored benefit accruals for the prior Plan Year.

(c) Shutdown and Other Unpredictable Contingent Event Benefits: If an
unpredictable contingent event benefit with respect to an unpredictable
contingent event that occurs during the Plan Year is not permitted to be paid
after the occurrence of the event because of the limitation of
Section 16.1(b)(ii), but is permitted to be paid later in the same Plan Year (as
a result of additional contributions or pursuant to the enrolled actuary’s
certification of the adjusted funding target attainment percentage for the Plan
Year that meets the requirements of Treasury Regulations § 1.436-1(g)(5)(ii)(B),
then that unpredictable contingent event benefit shall be paid, retroactive to
the period that benefit would have been payable under the terms of the Plan
(determined without regard to Section 16.1(b)(ii)). If the unpredictable
contingent event benefit does not become payable during the Plan Year in
accordance with the preceding sentence, then the Plan is treated as if it does
not provide for that benefit.

(d) Treatment of Plan Amendments That Do Not Take Effect: If a Plan amendment
does not take effect as of the effective date of the amendment because of the
limitation of Section 16.1 (a)(ii) or Section 16.1(b)(iii), but is permitted to
take effect later in the same Plan Year (as a result of additional contributions
or pursuant to the enrolled actuary’s certification of the adjusted funding
target attainment percentage for the Plan Year that meets the requirements of
Treasury Regulations § 1.436-1(g)(5)(ii)(C), then the Plan amendment must
automatically take effect as of the first day of the Plan Year (or, if later,
the original effective date of the amendment). If the Plan amendment cannot take
effect during the same Plan Year, then it shall be treated as if it were never
adopted, unless the Plan amendment provides otherwise.

16.3 Notice Requirement: See ERISA § 101 (j) for rules requiring the Plan
administrator of a single employer defined benefit pension Plan to provide a
written notice to Participants and beneficiaries within 30 days after certain
specified dates if the Plan has become subject to a limitation described in
Section 16.1(a)(i), Section 16.1(b), or Section 16.1(c).

16.4 Methods to Avoid or Terminate Benefit Limitations: See Code § 436(b)(2),
(c)(2), (e)(2), and (f) and Treasury Regulations § 1.436-1 (f) for rules
relating

 

7



--------------------------------------------------------------------------------

to employer contributions and other methods to avoid or terminate the
application of the limitations set forth in Sections 16.1(a) through 16.1(c) for
a Plan Year. In general, the methods a Plan sponsor may use to avoid or
terminate one or more of the benefit limitations under Sections 16.1(a) through
16.1(c) for a Plan Year include employer contributions and elections to increase
the amount of Plan assets which are taken into account in determining the
adjusted funding target attainment percentage, making an employer contribution
that is specifically designated as a current year contribution that is made to
avoid or terminate application of certain of the benefit limitations, or
providing security to the Plan.

16.5 Special Rules:

(a) Rules of Operation for Periods Prior to and After Certification of Plan’s
Adjusted Funding Target Attainment Percentage:

(i) In General: Code § 436(h) and Treasury Regulations § 1.436-1(h) set forth a
series of presumptions that apply (A) before the Plan’s enrolled actuary issues
a certification of the Plan’s adjusted funding target attainment percentage for
the Plan Year and (B) if the Plan’s enrolled actuary does not issue a
certification of the Plan’s adjusted funding target attainment percentage for
the Plan Year before the first day of the 10th month of the Plan Year (or if the
Plan’s enrolled actuary issues a range certification for the Plan Year pursuant
to Treasury Regulations § 1.436-1(h)(4)(ii) but does not issue a certification
of the specific adjusted funding target attainment percentage for the Plan by
the last day of the Plan Year). For any period during which a presumption under
Code § 436(h) and Treasury Regulations § 1.436-1 (h) applies to the Plan, the
limitations under Sections 16.1(a) through 16.1(c) are applied to the Plan as if
the adjusted funding target attainment percentage for the Plan Year were the
presumed adjusted funding target attainment percentage determined under the
rules of Code § 436(h) and Treasury Regulations § 1.436-1(h)(1), (2), or (3).
These presumptions are set forth in Section 16.5(a)(ii) through (iv).

(ii) Presumption of Continued Underfunding Beginning First Day of Plan Year: If
a limitation under Section 16.1(a), 16.1(b), or 16.1(c) applied to the Plan on
the last day of the preceding Plan Year, then, commencing on the first day of
the current Plan Year and continuing until the Plan’s enrolled actuary issues a
certification of the adjusted funding target attainment percentage for the Plan
for the current Plan Year, or, if earlier, the date Section 16.5(a)(iii) or
Section 16.5(a)(iv) applies to the Plan:

(A) The adjusted funding target attainment percentage of the Plan for the
current Plan Year is presumed to be the adjusted funding target attainment
percentage in effect on the last day of the preceding Plan Year; and

(B) The first day of the current Plan Year is a section 436 measurement date.

 

8



--------------------------------------------------------------------------------

(iii) Presumption of Underfunding Beginning First Day of 4th Month: If the
Plan’s enrolled actuary has not issued a certification of the adjusted funding
target attainment percentage for the Plan Year before the first day of the 4th
month of the Plan Year and the Plan’s adjusted funding target attainment
percentage for the preceding Plan Year was either at least 60 percent but less
than 70 percent or at least 80 percent but less than 90 percent, or is described
in Treasury Regulations § 1.436-1(h)(2)(ii), then, commencing on the first day
of the 4th month of the current Plan Year and continuing until the Plan’s
enrolled actuary issues a certification of the adjusted funding target
attainment percentage for the Plan for the current Plan Year, or, if earlier,
the date Section 16.5(a)(iv) applies to the Plan:

(A) The adjusted funding target attainment percentage of the Plan for the
current Plan Year is presumed to be the Plan’s adjusted funding target
attainment percentage for the preceding Plan Year reduced by 10 percentage
points; and

(B) The first day of the 4th month of the current Plan Year is a section 436
measurement date.

(iv) Presumption of Underfunding On and After First Day of 10th Month: If the
Plan’s enrolled actuary has not issued a certification of the adjusted funding
target attainment percentage for the Plan Year before the first day of the 10th
month of the Plan Year (or if the Plan’s enrolled actuary has issued a range
certification for the Plan Year pursuant to Treasury Regulations §
1.436-1(h)(4)(ii) but has not issued a certification of the specific adjusted
funding target attainment percentage for the Plan by the last day of the Plan
Year), then, commencing on the first day of the 10th month of the current Plan
Year and continuing through the end of the Plan Year:

(A) The adjusted funding target attainment percentage of the Plan for the
current Plan Year is presumed to be less than 60 percent; and

(B) The first day of the 10th month of the current Plan Year is a section 436
measurement date.

(b) New Plans, Plan Termination, Certain Frozen Plans, and Other Special Rules:

(i) First 5 Plan Years: The limitations in Section 16.1(a)(ii), Section
16.1(b)(ii), and Section 16.1(b)(iii) do not apply to a new Plan for the first 5
Plan Years of the Plan, determined under the rules of Code § 436(i) and Treasury
Regulations § 1.436-1 (a)(3)(i).

 

9



--------------------------------------------------------------------------------

(ii) Plan Termination: The limitations on prohibited payments in
Section 16.1(a), Section 16.1 (b)(i), and Section 16.1(c) do not apply to
prohibited payments that are made to carry out the termination of the Plan in
accordance with applicable law. Any other limitations under this section of the
Plan do not cease to apply as a result of termination of the Plan.

(iii) Exception to Limitations on Prohibited Payments Under Certain Frozen
Plans: The limitations on prohibited payments set forth in Sections 16.1(a)(i),
16.1(b)(i) and 16.1(c) do not apply for a Plan Year if the terms of the Plan, as
in effect for the period beginning on September 1, 2005, and continuing through
the end of the Plan Year, provide for no benefit accruals with respect to any
Participants. This Section 16.5(b)(iii) shall cease to apply as of the date any
benefits accrue under the Plan or the date on which a Plan amendment that
increases benefits takes effect.

(iv) Special Rules Relating to Unpredictable Contingent Event Benefits and Plan
Amendments Increasing Benefit Liability: During any period in which none of the
presumptions under Section 16.5(a) apply to the Plan and the Plan’s enrolled
actuary has not yet issued a certification of the Plan’s adjusted funding target
attainment percentage for the Plan Year, the limitations under Section 16.1
(a)(ii) and Section 16.1(b)(ii) shall be based on the inclusive presumed
adjusted funding target attainment percentage for the Plan, calculated in
accordance with the rules of Treasury Regulations § 1.436-1(g)(2)(iii).

(c) Special Rules Under PRA 2010:

(i) Payments Under Social Security Leveling Options: For purposes of determining
whether the limitations under Section 16.1(a)(i) or 16.1(b)(i) apply to payments
under a social security leveling option, within the meaning of Code §
436(j)(3)(C)(i), the adjusted funding target attainment percentage for a Plan
Year shall be determined in accordance with the “Special Rule for Certain Years”
under Code § 436(j)(3) and any Treasury Regulations or other published guidance
thereunder issued by the Internal Revenue Service.

(ii) Limitation on Benefit Accruals: For purposes of determining whether the
accrual limitation under Section 16.1(b)(iii) applies to the Plan, the adjusted
funding target attainment percentage for a Plan Year shall be determined in
accordance with the “Special Rule for Certain Years” under Code § 436(j)(3)
(except as provided under section 203(b) of the Preservation of Access to Care
for Medicare Beneficiaries and Pension Relief Act of 2010, if applicable).

 

10



--------------------------------------------------------------------------------

(d) Interpretation of Provisions: The limitations imposed by this section of the
Plan shall be interpreted and administered in accordance with Code § 436 and
Treasury Regulations § 1.436-1.

16.6 Definitions: The definitions in the following Treasury Regulations apply
for purposes of Sections 16.1 through 16.5: § 1.436-1 (j)(1) defining adjusted
funding target attainment percentage; § 1.436-1 (j)(2) defining annuity starting
date; § 1.436-1(j)(6) defining prohibited payment; § 1.436-1(j)(8) defining
section 436 measurement date; and § 1.436-1 (j)(9) defining an unpredictable
contingent event and an unpredictable contingent event benefit.

16.7 Effective Date: The rules in Sections 16.1 through 16.6 are effective for
Plan Years beginning after December 31, 2007.

IN WITNESS WHEREOF, the Company has caused this Amendment Seventeen to said Plan
to be executed on this the 30th day of December, 2013.

 

 

TORCHMARK CORPORATION

By:

 

Carol A. McCoy

Its:

 

Vice President, Assoc. Counsel & Corporate Secretary

 

11